DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dodson et al (US20160154756) hereinafter Dodson.


As to claim 1, Dodson discloses a lightweight bridge (LWB) circuit, comprising: an endpoint to connect to a host, the endpoint exposing a plurality of Physical Functions (PFs), a root port to connect to a device, the device exposing to the root port at least one PF and at least one Virtual Function (VF) (Fig. 1, and para. 0059); 
and an Application Layer-End Point (APP-EP) and an Application Layer-Root Port (APP-RP) to translate between the plurality of PFs exposed to the host and the at least one PF and the at least one VF exposed by the device, wherein the APP-EP and the APP-RP implement a mapping between the plurality of PFs exposed by the endpoint and the at least one PF and the at least one VF exposed by the device (Fig. 6 and para. 0091 where the mapping takes place). 
 
As to claim 2, Dodson discloses the LWB circuit, further comprising a configuration manager to configure the APP-EP and the APP-RP (Fig. 3 illustrates the controller of the mapping function).  

As to claim 3, Dodson discloses the LWB circuit, wherein the APP-RP may include storage for a configuration table to store the mapping between the plurality of PFs exposed by the endpoint and the at least one PF and the at least one VF exposed by the device (Fig. 3, paras. 0034, and 0035).  

As to claim 4, Dodson discloses the LWB circuit according, wherein the configuration manager may enumerate the at least one PF and the at least one VF exposed by the device and generate the plurality of PFs exposed by the endpoint based at least in part on the at least one PF and the at least one VF exposed by the device (Fig.3, and para. 0039).  

As to claim 5, Dodson discloses the LWB circuit, wherein the configuration manager may ensure that a first configuration of the device mirrors a second configuration of the endpoint (Fig. 3, and para. 0059). 
 
As to claim 6, Dodson discloses the LWB circuit, wherein the configuration manager includes a Read Only Memory (ROM) and a state machine to implement Single Root Input/Output Virtualization (SR-IOV) sequences (Fig.6, paras. 0064, 0065).  

As to claim 7, Dodson discloses the LWB circuit, further comprising: a second APP-EP and a second APP-RP; a second device exposing at least one second PF and at least one second VF (Fig. 4 with multiple points); and a multiplexer/demultiplexer arranged connected to the endpoint and connected to each of the APP-EP and the second APP-EP, wherein the second APP-EP and the APP-RP implement a second mapping between the plurality of PFs exposed by the endpoint and the at least one second PF and the at least one second VF exposed by the second device (Fig. 8, and para. 0119).  

As to claims 8, and 14, Dodson discloses the LWB circuit, wherein the LWB circuit may offer aggregate resources of the device and the second device (Fig. 8, and para. 0132).  
As to claims 9, and 17, Dodson discloses the LWB circuit, wherein the LWB circuit may implement bandwidth throttling (Fig. 10, para. 0248).  

As to claims 10, and 18, Dodson discloses the LWB circuit, wherein the LWB circuit may implement bandwidth throttling based at least in part on a policy set the host, a policy set by the device, a temperature of the LWB circuit, a power consumption of the LWB circuit, a temperature of the SSD, or a power consumption of the SSD (para. 0203).  

As to claim 11, Dodson discloses the LWB circuit, wherein the LWB circuit may implement a QoS policy on a PF of the plurality of PFs exposed by the device (para. 0204).  

As to claim 12, Dodson discloses a method, comprising: enumerating at least one Physical Function (PF) exposed by a device using a root port of a Lightweight Bridge (LWB) (Fig. 12, and para. 0430,0431); enumerating at least one Virtual Function (VF) exposed by the device using the root port of the LWB; generating a plurality of PFs at an endpoint of the LWB for exposure to a host; and mapping the plurality of PFs at the endpoint of the LWB to the at least one PF and the at least one VF exposed by the device using an Application Layer-Endpoint (APP-EP) and an Application Layer-Root Port (APP-RP) of the LWB (Para. 0430 with table illustrating enumeration).  

As to claims 13, and 20, Dodson discloses the method, wherein enumerating at least one Physical Function (PF) exposed by a device using a root port of a Lightweight Bridge (LWB) includes enumerating at least one second PF exposed by a second device using a second root port of the LWB (Fig.1, para. 0040);  
enumerating at least one Virtual Function (VF) exposed by the device using the root port of the LWB includes enumerating at least one second VF exposed by the second device using the second root port of the LWB (Fig.1, and para. 0041); 
and mapping the plurality of PFs to the at least one PF and the at least one VF includes mapping the plurality of PFs to the at least one PF, the at least one VF, the at least one second PF, and the at least one second VF (Fig.10, and para. 0246).  

As to claim 15, Dodson discloses the method further comprising: receiving a request from the host at a PF of the plurality of PFs exposed by the endpoint (para. 0054);
 mapping the PF of the plurality of PFs exposed by the endpoint of the LWB to a VF of the at least one VF exposed by the device (para. 0054); translating the request from the PF of the plurality of PFs exposed by the endpoint to the VF of the at least one VF exposed by the device (para. 0060); and sending the request to the VF of the at least one VF exposed by the device (para. 0063).  

As to claim 16, Dodson discloses the method, further comprising:  determining credits for a data transfer involving the device; and issuing the credits to the device (Fig.10, and para. 0247).  


As to claim 19, Dodson discloses an article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in: enumerating at least one Physical Function (PF) exposed by a device using a root port of a Lightweight Bridge (LWB) ((Fig. 12, and para. 0430,0431); enumerating at least one Virtual Function (VF) exposed by the device using the root port of the LWB; generating a plurality of PFs at an endpoint of the LWB for exposure to a host; and mapping the plurality of PFs at the endpoint of the LWB to the at least one PF and the at least one VF exposed by the device using an Application Layer-Endpoint (APP-EP) and an Application Layer-Root Port (APP-RP) of the LWB (Para. 0430 with table illustrating enumeration).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20110060859, US20210349841, and US20190114195 among other teach the virtualization of end points method, and management.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184     


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184